



EXHIBIT 10.1


INSIGNIA SYSTEMS, INC.
2007 CEO BONUS PLAN

                1.       Purpose.   The purpose of this Plan is to assist the
corporation in retaining and motivating the CEO of the corporation, for the
benefit of the corporation and its shareholders.

                2.       Eligibility.   The sole employee eligible to
participate in this Plan is the CEO of the corporation. The CEO must be employed
on December 31, 2007 to earn any bonus.

                3.       Duration of Plan.   This Plan shall be effective for
the corporation’s fiscal year ending December 31, 2007.

                4.       Bonus Formula.   The CEO may earn a bonus for 2007
equal to the sum of the following:

                            (a)     1% of total POPS revenue for 2007 between
$19 million and $24 million, for a maximum bonus under this paragraph of
$50,000; plus

                            (b)     3.75% of the corporation’s gross margin for
POPS sales in 2007 which exceed $24 million.

                5.       Calculation of Bonus.   POPS revenue, POPS gross margin
and earned bonus shall be calculated by the corporation’s CFO based on the
accounting methods and procedures used in preparing the corporation’s audited
financial statements for 2007.

                6.       Payment of Bonus.   Earned bonus shall be calculated
and paid as soon as administratively feasible after December 31, 2007.

                7.       Non-Assignability.   The CEO may not assign or transfer
his right to payment under this Plan, and his right to payment may not be
attached by creditors.

                8.       No Continued Employment.   Nothing contained in this
Plan shall be construed as guaranteeing continued employment to the CEO.









--------------------------------------------------------------------------------